DETAILED ACTION
Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1+20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Applicant et al disclose an invention is to provide a hardware wallet and a method for verifying an identity of a holder of the hardware wallet, the hardware wallet includes several wallet applets, each of which stores one private key, in this way, the method can avoid the private key from being stolen by a hacker, thus, the method makes the digital cash safer and realizes the management of identity verification of multiple wallet applets. Applicant invention is novel and innovative in the sense that it provides multiple layer of identification of a owner of current wallet. It determines whether the fingerprint management storage area corresponding to the current wallet applet is empty according to the applet identification, if yes, the fingerprint management storage area corresponding to the current wallet applet is not initialized, otherwise, the fingerprint management storage area is initialized by the current wallet applet. Wease et al, the closest prior art teach an identity verification computing device for processing an identity document application. The identity verification computing device includes one or more processors in communication with one or more memory devices and being configured to receive an encrypted identity document request from a user computing device including a biometric value, an identity document object identifier, and request data. The identity verification computing device is also configured to retrieve trusted biometric data based on the identity document object identifier from an identity database; determine a verification score based on the trusted biometric data 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday- Thursday 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3685